DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites “the hydrogen”; however, it is not clear which hydrogen the claim is referring to as each of the Compounds 1-270 comprise multiple hydrogens.  The Office has interpreted the phrase to instead recite “the hydrogens” for the purpose of this Examination.
	Clarification is required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-10, 13-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (WO 2019/190230 A1).
	Jang et al. discloses the following compound:

    PNG
    media_image1.png
    163
    167
    media_image1.png
    Greyscale

(page 19) such that n = 1, Rb = hydrogen, Ra = dibenzofuranyl, Rc-e = hydrogen, and R1 = Applicant’s Formula 2 (with L = single bond and R2-3 = unsubstituted aryl group having 12 carbon atoms (biphenyl)) of Applicant’s Formula 1.  Jang et al. further discloses an organic electroluminescent (EL) device comprising the following layers:  substrate, anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, and cathode (Fig. 1; [0181]-[0190]); its inventive compounds comprise the light-emitting layer ([0189]).  The light-emitting layer comprises phosphorescent dopant material, including a metal (iridium) complex ([0178]-[0180]).  Jang et al. discloses that its inventive compound comprises 70-100 parts by weight in combination with host material (such that if in excess, it is inherently a host material ([0127]); two or more types of host material can comprise the light-emitting layer ([0128]).  The host material includes carbazole derivatives or represented by Chemical Formula B ([0130]-[0131]).  Notice that the light-emitting layer, as it is the site of electron-hole recombination, is inherently a hole-blocking layer.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

9.	Claims 1-3, 5-7, 9-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (WO 2018/103745 A1).
	Regarding Claims 1-3, 5-7, 9, 10, 13-16, and 19, Pan et al. discloses carbazole compounds of the following form:

    PNG
    media_image2.png
    211
    282
    media_image2.png
    Greyscale

(page 3) where Ar2-3 includes groups such as:

    PNG
    media_image3.png
    87
    167
    media_image3.png
    Greyscale

(page 7); an embodiment is disclosed:

    PNG
    media_image4.png
    122
    175
    media_image4.png
    Greyscale

(page 31) such that n = 1, Rb = hydrogen and Ra = dibenzofuranyl of Applicant’s Formula 1.  The compound can be substituted by 10-40% deuterium ([0106]).  However, Pan et al. does not explicitly disclose an embodiment that fully reads on Applicant’s Formula 1, particularly in regards to the nature of the R1 group.  Nevertheless, it would have been obvious to modify the compound (above) as disclosed by Pan et al. such that Rc-e = hydrogen and R1 = Applicant’s Formula 2 (L = single bond and R2-3 = unsubstituted aryl group having 6 carbon atoms (phenyl)).  The motivation is provided by the fact that the modification merely involves change in position of the substituted triazinyl group (by one on the fused benzene ring), producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Pan et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.
	Pan et al. further discloses an organic electroluminescent (EL) device comprising the following layers:  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode ([0221]-[0222], [0270]); the light-emitting layer comprises host material and emitter (dopant material), the latter of which includes phosphorescent metal complexes ([0176], [0180], [0274]).  Pan et al. discloses its inventive compounds to be used as electron-transporting, electron-injecting, hole-blocking, and/or host material ([0105]).

	Regarding Claims 11 and 12, Pan et al. does not explicitly disclose any of the compounds as recited by the Applicant.  Nevertheless, it is the position of the Office that it would have been obvious to further modify the positional isomer produced above such that it corresponds to any one of Compounds 14 and 15.  The motivation is provided by the fact that the modification merely involves change in the substitution position of the dibenzofuranyl group, producing a positional isomer (to the original compound) that can be expected to have highly similar chemical and physical properties (and easily envisioned from Pan et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.

	Regarding Claim 18, notice that any one of the hole-transporting layer and the electron-transporting layer can be considered part of the light-emitting layer (the entirety of which is inherently a light-emitting layer); the materials comprising such layers can be defined as additional host materials of a light-emitting layer (which comprises a nonuniform concentration of emitter).

10.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (WO 2018/103745 A1) as applied above and in further view of Kim et al. (US 2004/0067387 A1).
	Pan et al. discloses the device of Claim 16 as shown above.  Pan et al. discloses an organic electroluminescent (EL) device comprising a light-emitting layer which comprises host material and emitter (dopant material), the latter of which includes phosphorescent metal complexes ([0176], [0180], [0274]).  However, Pan et al. does not explicitly disclose the metal complex as recited by the Applicant.
	Kim et al. discloses phosphorescent dopant material (to be used as emitter in combination with host material) comprising the light-emitting layer of an organic EL device; such material includes tris(2-phenylpyridine)iridium for the production of “highly-efficient” organic EL devices ([0121]).  It would have been obvious to incorporate phosphorescent metal complexes such as tris(2-phenylpyridine)iridium as emitter to the light-emitting layer of the organic EL device as disclosed by Pan et al.  The motivation is provided by the disclosure of Kim et al., which teaches known and viable phosphorescent metal complexes for use as emitters for the production of highly-efficient organic EL devices.  
	Notice that the ligand 2-phenylpyridine =  

    PNG
    media_image5.png
    135
    72
    media_image5.png
    Greyscale

(with Rx = Rz = hydrogen).

11.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (WO 2019/190230 A1).
	Jang et al. discloses the compound of Claim 1 as shown above in the 35 U.S.C. 102(a)(2) rejection; the compound is shown below:


    PNG
    media_image1.png
    163
    167
    media_image1.png
    Greyscale

(page 19).  Jang et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image6.png
    234
    415
    media_image6.png
    Greyscale

([8]) where X = O or S ([10]).  However, Jang et al. does not explicitly disclose any of the compounds as recited by the Applicant.  Nevertheless, it would have been obvious to modify the compound as disclosed by Jang et al. (above) such that it corresponds to any one of Compounds 89 and 90.  The motivation is provided by the fact that the modification merely involves change in the substitution position of the dibenzofuranyl group, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from Jang et al.’s general formula), thus rendering the production predictable with a reasonable expectation of success.

12.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (WO 2019/190230 A1) as applied above and in further view of Kim et al. (US 2004/0067387 A1).
	Jang et al. discloses the device of Claim 16 as shown above.  Jang et al. discloses an organic electroluminescent (EL) device comprising a light-emitting layer which comprises phosphorescent dopant material, including a metal (iridium) complex ([0178]-[0180]).  However, Jang et al. does not explicitly disclose the metal complex as recited by the Applicant.
	Kim et al. discloses phosphorescent dopant material (to be used as emitter in combination with host material) comprising the light-emitting layer of an organic EL device; such material includes tris(2-phenylpyridine)iridium for the production of “highly-efficient” organic EL devices ([0121]).  It would have been obvious to incorporate phosphorescent metal complexes such as tris(2-phenylpyridine)iridium as emitter to the light-emitting layer of the organic EL device as disclosed by Jang et al.  The motivation is provided by the disclosure of Kim et al., which teaches known and viable phosphorescent metal complexes for use as emitters for the production of highly-efficient organic EL devices.  
	Notice that the ligand 2-phenylpyridine =  

    PNG
    media_image5.png
    135
    72
    media_image5.png
    Greyscale

(with Rx = Rz = hydrogen).

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786